Title: To George Washington from William Duer, 28 January 1777
From: Duer, William
To: Washington, George

 

Camp in Westchester County [N.Y.] Jany 28th 1777

I beg Leave to introduce to your Excellency’s Acquaintance Mr Sacket, a member of the Convention of the State, a Man of Honor, and of firm Attachment to the American Cause.
He will communicate to your Excellency some Measures taken by him, and myself which if properly prosecuted may be of infinite Utility to the present military Operations—I have therefore recommended it to him to wait on you in person in hopes that some Sysematical Plan may be adopted, and prosecuted for facilitating your Manoeuvres against the British army.
To say more in a Letter, might be imprudent; I shall therefore content myself with observing that Mr Sacket is (As I know by experience) a Person of Intrigue, and Secrecy well calculated to prosecute such Measures as you shall think conducive to give Success to your generous Exertions in the Cause of America.
Your Excellency will likewise receive from Mr Sacket a Confidential Acct of our Operations in this Quarter—I wish I could say they had been conducted in such a Manner as to create either a Diversion in favor of the Army in Jersey, or at least to drive the Enemy from this County—On the contrary it is obvious to every discerning Person that we have been insulted by a handful of traitorous Banditti, and that we run a risk of either being routed or cut off by a Night Surprise, or of abandoning this Part of the Country with Disgrace.
As I have been appointed, by the Convention of the State of New York as a Member of a Committee for cooperating in the Design formed by your Excellency for driving the Enemy from this Quarter, I esteem it my Duty to inform you that I have no Manner of doubt but it has been in our Power to cut off the Communication of Fort Independence with York Island, and to make ourselves Masters of the Garrison with a Loss no Ways proportionable to the Benefits, which would inevitably result from such a Measure—This is still in our Power but how long it will continue so I will not pretend to determine—Certain I am that unless a decisive, and systematic Plan is devised and prosecuted in a very Short Time, that your Success will be counterbalanced by our Disgrace—that many good Officers and Men who have come down as volunteers will return home—that the Militia (should any remain) will grow Languid, that our Enemies will triumph, and that the Timids Whigs who have been roused from their late Lethargy or Despair from your Excellency’s Successful Efforts, will either relapse into the same Supineness, or take an Active Part with our Enemies.

It would be needless and impertinent in me to point out to your Excellency the very great Advantages wh. would result from our making ourselves Masters of this County—I shall only content myself with observing that, if no other Purposes were to be answered by this expedition, but those of laying up Magazines of Forage for the next Campaign, the raising of Recruits for the Continental Army, and preventing the disaffected from taking Part with the Enemy, it is an Object worthy our greatest Exertions.
Brigr Genl Parsons, who came down with us From Peek’s Kill is gone to Connecticut, not choosing as I conceive, to run the risque of his Reputation by a longer Stay here—Colo. Duboys who has come down with the York Militia as a Volunteer, and who has repeatedly offered his Service to destroy Kings bridge will, I fear return to morrow, Despairing to see any thing Effectual done.
Should your Excellency wish to know to what our Want of Success is to be attributed, I must beg Leave to refer to your own Judgment of the Characters of Men—observing only that it is my Private Opinion that if Measures could be devised without injuring the Public Service that either Genl Mifflin, Genl Parsons, or Genl Clinton, could direct our Operations in this Part of the County of West Chester, that the Enemy would not only be driven from this County, but other Measures might probably be devised for pushing our Success, and harassing the Enemy. At the request of Genl Heath I devised Means of his obtaining the best Intelligence of the Enemies Strength and Dispostion—Would to Heaven we had profited by it—I write with an Aching heart, and in a great hurry so that your Excellency will excuse both my Freedom, and Inaccuracy—I have long intended to return, but shall wait the Return of Mr Sacket in hopes that some more regular Counsels may be formed, and more vigorous Measures prosecuted in this Quarter.
As I am informed that your Excellency is raising Several new Battalions, the Officers of wh. are to be of your Appointment, I beg leave to inform your Excellency that Mr John Livingston a Son of Mr Robert Livingston, Lord of the Manor of that Name is anxious to enter the Service in a Regiment to be Commanded by Gentlemen—He is a Young Gentleman, of a high Spirit of Honor, and undoubted Bravery—I have therefore no doubt but he will raise his own Reputation, and do justice to your Appointment if you should think proper to give him the Offer of a Lt Colonel’s Commission—I beg to know from your Excellency whether my Application can be complied with—It is with great Reluctance I ever venture to recommend but I know this Young Gentleman so well that I will risque my Reputation upon his behaving himself with distinguished Resolution Should he have an Opportunity

of Embracing the military Profession. I am, with great Respect, Your Excellency’s most Obedt Hble servt

Wm Duer

